        Case 5:20-cv-00525-JKP-ESC Document 7 Filed 08/13/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION


G&G CLOSED CIRCUIT EVENTS, LLC,                 §
AS BROADCAST LICENSEE OF THE                    §
MAY 6, 2017 ALVAREZ V. CHAVEZ,                  §                SA-20-CV-00525-JKP
JR. FIGHT PROGRAM;                              §
                                                §
                   Plaintiff,                   §
                                                §
vs.                                             §
                                                §
NANCY C. GUERRERO,                              §
                                                §
                   Defendant.                   §

                                    SHOW CAUSE ORDER

       Before the Court is the above-styled cause of action. The record reflects that Plaintiff

served Defendant on May 22, 2020, making Defendant’s answer due by June 12, 2020.

Defendant has failed to answer or otherwise respond in this action. Plaintiff has not moved for a

Clerk’s Entry of Default or taken any other action in this case with respect to the default of

Defendant. A district court may dismiss an action for failure to prosecute. Fed. R. Civ. P. 41(b).

Accordingly, the Court will order Plaintiff to show cause why this case should not be dismissed

for failure to prosecute.

       IT IS THEREFORE ORDERED that Plaintiff show cause why this case should not be

dismissed for a failure to prosecute on or before August 24, 2020.

       SIGNED this 13th day of August, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE
